 Case 1:18-cr-00457-AMD Document 42 Filed 03/22/19 Page 1 of 2 PageID #: 328



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                             CORPORATE DISCLOSURE
                                                      STATEMENT
              v.
                                                      No. 18 Cr. 457 (S-2) (AMD)
HUAWEI TECHNOLOGIES CO., LTD., et al.,

                      Defendants.



       Pursuant to Fed. R. Crim. P. 12.4, Defendants Huawei Technologies Co., Ltd. and Huawei

Device USA Inc. file this Corporate Disclosure Statement as follows:

       1.     Huawei Technologies Co., Ltd.’s direct parent corporation is Huawei Investment

& Holding Co., Ltd. (China). Huawei Investment & Holding Co., Ltd. has no parent corporation,

and no publicly-held corporation owns 10% or more of its stock.

       2.     Huawei Device USA Inc.’s direct parent corporation is Huawei Device Co., Ltd.

(Hong Kong). Huawei Device Co., Ltd. (Hong Kong)’s direct parent corporation is Huawei Device

Co., Ltd. (China). Huawei Device Co., Ltd. (China)’s direct parent corporations are Huawei

Investment & Holding Co., Ltd., Huawei Technologies Co., Ltd., and Huawei Tech. Investment

Co., Ltd. (Hong Kong). Huawei Tech. Investment Co., Ltd.’s direct parent corporation is also

Huawei Technologies Co., Ltd. Huawei Investment & Holding Co., Ltd. has no parent corporation,

and no publicly-held corporation owns 10% or more of its stock.
 Case 1:18-cr-00457-AMD Document 42 Filed 03/22/19 Page 2 of 2 PageID #: 329



Dated: Washington, D.C.
       March 22, 2019

SIDLEY AUSTIN LLP                         JENNER & BLOCK LLP

By: /s/ James M. Cole                     By: /s/ David Bitkower
  James M. Cole                             David Bitkower
  1501 K Street, NW                         1099 New York Avenue, NW, Suite 900
  Washington, D.C. 20005                    Washington, D.C. 20001-4412
  Tel: 202-736-8246                         Tel: 202-639-6048
  Email: jcole@sidley.com                   Email: dbitkower@jenner.com
                                            Counsel for Defendants Huawei
  Michael A. Levy                           Technologies Co., Ltd. and Huawei
  787 Seventh Avenue                        Device USA Inc.
  New York, NY 10019
  Tel.: 212-839-5300
  Email: mlevy@sidley.com
  Counsel for Defendants Huawei
  Technologies Co., Ltd. and Huawei
  Device USA Inc.




                                      2
